DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments filed on 08/19/2021, in which, claims 16 and 17 have been newly added. Claims 1-17 remain pending in the present application with claim 1 being independent claim.
When making claim amendments, the Applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 08/19/2021 with respect to claim 1 have been considered but are not persuasive.
On Pages 6-9, Applicant argues that “[t]he combination of Kummer and Cox does not disclose, teach or suggest "a method for the automatic triggering of a direct delayed mode by a decoder unit, comprising: - reading, by a reading system of the decoder unit, in a favourites memory of the decoder unit, a favourite programme recordings list, a favourite programme recording comprising at least a start time and a broadcast channel identifier, said reading being triggered automatically by the decoder unit and without 
In response, Examiner respectfully disagrees. Cox does not only make use of the term "automatically” in connection with the determination of channels and the tuning of a channel based upon the receipt of an event metadata but also generate key event alerts automatically by reading in a favourites memory of the playback device and a favourite programme recordings list. The playback device disclosed in Cox can buffer contents or programs from the selected channels (see Cox, paragraph [0103]: “the buffering of the delayed content is performed by the uplink instead of the receiver. This approach relieves the playback device 14 of the burden of additional buffering and cost of dedicating storage for that buffering”) and the event metadata does not only related to channels but also related to a favourite programme recordings list (see Cox, paragraph [0106]: “The Event Metadata 116 can also be also archived in pre-recorded content that is stored in local memory in the playback device 14 for later playback at the user's convenience”). Cox does disclose a method to automatically generate event metadata according to the favorite programs user designated (see Cox, paragraph [0107]: “where a program schedule is known, such scheduling data can be used to automatically generate alerts. For example, for many talk shows, the schedule of which guest appears and when during the run-time of the show is known and can be used to automatically generate Key Event alerts. A user can designate, for example, a list of favorite stars or 
- reading, by a reading system of the decoder unit, in a favourites memory of the decoder unit, a favourite programme recordings list, a favourite programme recording comprising at least a start time and a broadcast channel identifier (see Kummer, FIG. 2 and paragraph [0019]: “The command data is configured to cause the program recording device 121 to automatically record one or more programs from the program data without any input from a user. For example, this command data may include a channel number and a length of time for the recording, or a channel number and a start and stop time for the recording, or a name of a show or episode, or any other program identification data”), said reading being triggered automatically by the decoder unit and without receiving an external command by the decoder unit (see Cox, paragraph [0075]: “In an automatic implementation in accordance with an illustrative embodiment of the present invention, the receiver/playback device tunes to a corresponding Game Channel or other Alert Supported Channel based on receipt of the Event Metadata in time for the user to hear the Key Event, without requiring user intervention”), the 
- filtering the favourite programme recordings list according to a temporal criterion to select recordings that correspond to favourite programmes which commence less than a predetermined first period after a current date (see Kummer, paragraph [0026]: “the DVR 200 is configured to automatically record one or more programs influenced by the list of programs that the user has previously recorded. In other embodiments of the present invention, the display order of these automatically recorded programs may be controlled by the command data, and the display order may also be influenced by the preferences of the user. Those of skill in the art will recognize that there are a wide variety of methods for allowing the selection of programs to record to be influenced by a user's previous recordings, all within the scope of the present 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kummer et al. (US 20090142035 A1, hereinafter referred to as “Kummer”) in view of Cox et al. (US 20140157307 A1, hereinafter referred to as “Cox”).
Regarding claim 1, Kummer discloses a method for the automatic triggering of a direct delayed mode by a decoder unit, comprising: 
- reading, by a reading system of the decoder unit, in a favourites memory of the decoder unit, a favourite programme recordings list, a favourite programme recording comprising at least a start time and a broadcast channel identifier (see Kummer, FIG. 2 and paragraph [0019]: “The command data is configured to cause the program recording device 121 to automatically record one or more programs from the program data without any input from a user. For example, this command data may include a channel number and a length of time for the recording, or a channel number and a start and stop time for the recording, or a name of a show or episode, or any other program identification data”), and
- filtering the favourite programme recordings list according to a temporal criterion to select recordings that correspond to favourite programmes which commence less than a predetermined first period after a current date (see Kummer, paragraph [0026]: “the DVR 200 is configured to automatically record one or more programs influenced by the list of programs that the user has previously recorded. In other embodiments of the present invention, the display order of these automatically recorded programs may be controlled by the command data, and the display order may also be influenced by the preferences of the user. Those of skill in the art will recognize that 
Regarding claim 1, Kummer discloses all the claimed limitations with the exception of said reading being triggered automatically by the decoder unit and without receiving an external command by the decoder unit, the favourite programme recording lists stored in the favourites memory including most watched programmes by a user of the decoder unit and being generated by the decoder unit as a function of the use made of the decoder unit, said filtering being triggered automatically by the decoder unit and without receiving an external command by the decoder unit, and for each selected recording, allocating direct delayed mode resources, the resources comprising at least a receiver and a delayed mode memory for triggering a direct delayed mode to said selected recording.
Cox from the same or similar fields of endeavor discloses said reading being triggered automatically by the decoder unit and without receiving an external command by the decoder unit (see Cox, paragraph [0075]: “In an automatic implementation in accordance with an illustrative embodiment of the present invention, the receiver/playback device tunes to a corresponding Game Channel or other Alert Supported Channel based on receipt of the Event Metadata in time for the user to hear the Key Event, without requiring user intervention”), the favourite programme recording lists stored in the favourites memory including most watched programmes by a user of the decoder unit and being generated by the decoder unit as a function of the use made 
said filtering being triggered automatically by the decoder unit and without receiving an external command by the decoder unit (see Cox, paragraph [0045]: “a content provider 20 can implement software code at the uplink or elsewhere in the content delivery system 10 to filter such third party data to select designated types of the data (e.g., a score change in a baseball game, but not a strikeout or fly ball out) to generate an Event Metadata 116 message. Thus, the content provider 20 need not employ any human operator 104, but rather the trigger data can be obtained solely from third party data that is automatically filtered by software to generate Event Metadata 116”), and
- for each selected recording, allocating direct delayed mode resources, the resources comprising at least a receiver and a delayed mode memory for triggering a direct delayed mode to said selected recording (see Cox, paragraph [0096]: “A playback device 14, for example, can temporarily store buffered received channels for various 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cox with the teachings as in Kummer. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Cox to trigger the playback based on the received event metadata without user intervention; to automatically determine favorite program based on historical channel selection of the user; to store selected contents in a memory coupled with playback device; to filter third party data to select designated types of the data without any human operator and to temporarily store buffered received channels for various receiver operations such as instant trick play operations or to store for longer periods of time such as for deferred playback thus automatically triggering the decoder unit without receiving an external command by the decoder unit; storing the favourite programme recording lists in the favourites memory including most watched programmes by a user of the decoder unit and being generated by the decoder unit as a function of the use made of the decoder unit; automatically 
Regarding claim 2, the combination teachings of Kummer and Cox as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 1, wherein the favourite programme recordings list is updated automatically as a function of the use made of the decoder unit, at least one action of the user causing an evaluation of a condition of updating the favourite programme recordings list (see Kummer, paragraph [0024]: “the command data may interact with user data stored in the processor memory 204 to modify which programs are selected for automatic recording. For example, the system may select one or more programs from a plurality of programs for recording based on a user's past recording habits, thus indicating a user's preference for various programs”, wherein user’s past recording habits cause the programs selected for automatic recording to be modified).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Kummer and Cox as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 2, wherein the at least one action of the user is a change of channel, such a change of channel causing the initialisation of a temporal zero, the updating condition being the overrun of a second predetermined period compared to the temporal zero (see Kummer, paragraph [0024]: “the command data 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Kummer and Cox as discussed above also disclose a non-transitory memory device comprising instruction codes for the implementation of the method according to claim 1 (see Kummer, FIG. 2 and paragraph [0022]: “processor memory 204”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Kummer and Cox as discussed above also disclose a decoder device implementing a method of automatic triggering of a direct delayed mode according to claim 1 (see Kummer, FIG. 1 and paragraph [0017]: “program recording device 121”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Kummer and Cox as discussed above also disclose a non-transitory memory device comprising a 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 16, the combination teachings of Kummer and Cox as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 1, further comprising 
after said filtering, establishing a list of the selected recordings that correspond to favourite programmes which commence less than a predetermined first period after a current date (see Kummer, paragraph [0026]: “the DVR 200 is configured to automatically record one or more programs influenced by the list of programs that the user has previously recorded. In other embodiments of the present invention, the display order of these automatically recorded programs may be controlled by the command data, and the display order may also be influenced by the preferences of the user. Those of skill in the art will recognize that there are a wide variety of methods for allowing the selection of programs to record to be influenced by a user's previous recordings, all within the scope of the present invention”, wherein “less than a predetermined first period after a current date” could be considered as one of the methods for allowing the selection of programs to record); 

if the list of the selected recordings is not empty, the decoder unit carries out said allocating (see Cox, paragraph [0107]: “where a program schedule is known, such scheduling data can be used to automatically generate alerts. For example, for many talk shows, the schedule of which guest appears and when during the run-time of the show is known and can be used to automatically generate Key Event alerts. A user can designate, for example, a list of favorite stars or comedians and, whenever one of them has a guest spot on a talk show (e.g., “comedy central” roast, late night variety program, and so on) indicated by scheduling data monitored at the receiver, an alert can be sent. Thus, such metadata can be generated automatically (i.e., without an operator 104) as the scheduling information is known from the show's producers and provided to the user devices 14”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 17, the combination teachings of Kummer and Cox as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 16, wherein said determined date corresponds to a sum of the current date and a predetermined period of time (see Kummer, paragraph 
The motivation for combining the references has been discussed in claim 1 above.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kummer and Cox as applied to claim 1, and in view of Thompson et al. (US 20110206342 A1, hereinafter referred to as “Thompson”).
Regarding claim 4, the combination teachings of Kummer and Cox as discussed above disclose the all the claimed limitations with the exception of a method for the automatic triggering of a direct delayed4839-6924-9416.v1SEBIRE et al. - New Appln. Attorney Docket: 022044-0503356mode according to claim 1, wherein a favourite programme recording comprises a grading for classifying favourite programme recordings in the event of competition between them, a recording being added to the list with a predetermined initial grading.
Thompson from the same or similar fields of endeavor discloses the method for the automatic triggering of a direct delayed4839-6924-9416.v1SEBIRE et al. - New Appln. Attorney Docket: 022044-0503356mode according to claim 1, wherein a favourite programme recording comprises a grading for classifying favourite programme recordings in the event of competition between them, a recording being added to the list with a predetermined initial grading (see Thompson, paragraph [0017]: “The processor can modify the confidence values by increasing or decreasing an initial value by a predetermined amount in response to further input received at the input interfaces. In 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Thompson with the teachings as in Kummer and Cox. The motivation for doing so would ensure the system to have the ability to use the ranking method disclosed in Thompson to modify the confidence values by increasing or decreasing an initial value by a predetermined amount; to compare the time at which a channel change occurs and the time at which the first programme starts on the new channel, and to increase the confidence value if the difference is within a predetermined range; to delete a recording in this case if the user was relying on the automatic mechanisms to schedule their recording and there is insufficient hard drive space; to decrease the confidence value of a transmitted data item in response to receiving an access to an information menu for longer than a predetermined period of time and to use a threshold value to record programmes of a series above a predetermined level and to ignore programmes below the threshold dependent upon the amount of recording space available thus comprising a grading for classifying favorite programme recordings in the event of competition; increasing the grading each time that an evaluation of a condition of updating the favourite programme recordings list linked to the recording by the time and the channel identifier; removing a recording from the list when its grading reaches a predetermined minimum grading and the recordings list has a limited capacity and decreasing grading when the maximum capacity of the list is reached so that it is possible to produce 
Regarding claim 5, the combination teachings of Kummer, Cox, and Thompson as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 4, wherein the grading increases each time that an evaluation of a condition of updating the favourite programme recordings list, linked to the recording by the time and the channel identifier, is evaluated as true (see Thompson, paragraphs [0018]-[0019]: “The specific inputs provided to the input interfaces could be one or more of a channel change signal, a volume change signal, a mute signal, a signal to access an electronic programme guide or a signal to record a particular transmitted data item… configured to compare the time at which a channel change occurs and the time at which the first programme starts on the new channel, and to increase the confidence value if the difference is within a predetermined range”).
The motivation for combining the references has been discussed in claim 4 above.
Regarding claim 6, the combination teachings of Kummer, Cox, and Thompson as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 4, wherein the favourite programme recordings list has a limited capacity, a recording being removed from the list when its grading reaches a predetermined minimum grading (see Thompson, paragraph [0055]: “In this case if the user was relying on the automatic mechanisms to schedule their recording and there is insufficient hard drive space, then based on the fact that the user has watched the content remotely, the processor can delete the recording”).

Regarding claim 7, the combination teachings of Kummer, Cox, and Thompson as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 4, wherein the gradings decrease each time that an evaluation of a condition of updating the favourite programme recordings list, the condition being linked to the recordings by the time (see Thompson, paragraph [0055]: “The apparatus may also be configured to decrease the confidence value of a transmitted data item in response to receiving one or more of the following inputs at the input interfaces: a volume mute for longer than a predetermined period of time; an access to an information menu for longer than a predetermined period of time”), is evaluated as true and when the maximum capacity of the list is reached (see Thompson, paragraph [0050]: “The higher the value the more likely it is the programmes of a series were actively watched and therefore that it should be recorded. At this stage a threshold value can be invoked. Programmes of a series above a predetermined level would be recorded and programmes below ignored. With the list of FIG. 7 this value might be 7.5. The threshold value could be statically defined or could be varied dynamically dependent upon the amount of recording space available”).
The motivation for combining the references has been discussed in claim 4 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kummer, Cox, and Thompson as applied to claim 6, and further in view of Mountain (US 20160029085 A1, hereinafter referred to as “Mountain”).
 claim 8, the combination teachings of Kummer, Cox, and Thompson as discussed above disclose all the claimed limitations with the exceptions of the method for the automatic triggering of a direct delayed mode according to claim 6, wherein the maximum capacity of the list is equal to the number of broadcast channels that the decoder unit has the capacity of processing simultaneously.
Mountain from the same or similar fields of endeavor discloses the method for the automatic triggering of a direct delayed mode according to claim 6, wherein the maximum capacity of the list is equal to the number of broadcast channels that the decoder unit has the capacity of processing simultaneously (see Mountain, paragraph [0117]: “if the DVR has ten (10) hours of recording capacity available, then the durations of the highest priority conflicting media content events are used to identify and then automatically record those highest priority conflicting media content events that can be stored without exceeding the recording capacity, or a predefined threshold capacity amount therein, of the DVR”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mountain with the teachings as in Kummer, Cox, and Thompson.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kummer and Cox as applied to claim 1, and in view of Modi et al. (US 20110047577 A1, hereinafter referred to as “Modi”).
Regarding claim 9, the combination teachings of Kummer and Cox as discussed above disclose all the claimed limitations with the exception of the method for the automatic triggering of a direct delayed mode according to claim 1, wherein, during a placing in standby mode, the decoder unit plans a wakening on a date substantially equal to the start time of the next preferred programme recording, the notion of next being evaluated relative to the date of placing in standby mode. 
Modi from the same or similar fields of endeavor discloses the method for the automatic triggering of a direct delayed mode according to claim 1, wherein, during a placing in standby mode, the decoder unit plans a wakening on a date substantially equal to the start time of the next preferred programme recording, the notion of next being evaluated relative to the date of placing in standby mode (see Modi, paragraph [0016]: “If the electronic device 100 is in standby mode, when the recording is about to start, the electronic device 100 will be turned on and the selected television program will be recorded”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Modi with the teachings as in Kummer and Cox. The motivation for doing so would ensure the system to have the ability to use the standby mode disclosed in Modi to turn on the selected TV program to record when the device is in standby mode thus planning a wakening on a date substantially equal to the start time of the next preferred . 
Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kummer and Cox as applied to claim 1, and in view of Plourde et al. (US 20110305440 A1, hereinafter referred to as “Plourde”).
Regarding claim 10, the combination teachings of Kummer and Cox as discussed above disclose all the claimed limitations with the exception of the method for the automatic triggering of a direct delayed mode according to claim 1, further comprising a step of permanent recording of a favourite programme according to whether the favourite programme recording corresponding to said favourite programme comprises a qualification flag of the recording to make of it a permanent recording instruction. 
Plourde from the same or similar fields of endeavor discloses the method for the method for the automatic triggering of a direct delayed mode according to claim 1, further comprising a step of permanent recording of a favourite programme according to whether the favourite programme recording corresponding to said favourite programme comprises a qualification flag of the recording to make of it a permanent recording instruction (see Plourde, paragraph [0091]: “A permanent recording can also be achieved by selecting a media content instance stored in the TSB 378 and designating the media content instance as permanent. As will be described below, this designation can occur, in one implementation, by selecting the desired content via a user interface 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Plourde with the teachings as in Kummer and Cox. The motivation for doing so would ensure the system to have the ability to use the method disclosed in Plourde to flag a recoding as permanent by selecting the recording and designating the recording as permanent thus comprising a qualification flag of the recording to mark of it a permanent recording so that it is possible to archive a favorite programme by using a qualification flag. 
Regarding claim 14, the combination teachings of Kummer, Cox, and Plourde as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 1, wherein the allocating of direct delayed mode resources includes storing data associated with the selected recording in the delayed mode memory, said delayed mode memory being a temporary memory (see Plourde, paragraph [0086]: “The temporary cache is implemented and managed to enable media content transfers from the temporary cache to storage device 373, or, in concert with the insertion of a newly arriving media content into the temporary cache”).
The motivation for combining the references has been discussed in claim 10 above.
Regarding claim 15, the combination teachings of Kummer, Cox, and Plourde as discussed above also disclose the method for the automatic triggering of a direct delayed mode according to claim 14, wherein the temporary memory is a circular memory (see Plourde, FIG. 3B and paragraph [0088]: “The operating system 353, in 
The motivation for combining the references has been discussed in claim 10 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484